Williams, J.:
The judgment and order should be affirmed, with costs.
The action is to recover damages for personal injuries alleged to have resulted from defendant’s negligence. The appellant claims *554there was insufficient evidence upon, which to base the findings by the jury of negligence on the part of the defendant and absence of contributory negligence by the plaintiff. '
The facts which the jury might find, and upon which they might ■base their verdict, are ■ as follows: The plaintiff was a married woman, forty-eight years old, and a farmer’s wife. She lived in a part, of Onondaga county remote from, the city of Syracuse. She had been to Syracuse but twice before the accident; once about six years before and once about two years before, and on both these occasions some one was with her. At the time of the accident she was alone. She was unused to traveling. She took the train at Weedsport about midday.' She sat-in the coach, the second seat from the front door. As the train neared the Syracuse station,, but before it arrived at the station platform, the-place, for passengers to get out, the trainman opened the front door of the coach,' near where plaintiff sat, and called-out “ Syracuse” three times, and said “All change,” and then went into the car ahead.. The train stopped, the plaintiff left her seat, went to the door and started to get off the train. Other passengers were'moviiig also. She had a valise jn her hand. She supposed the trainjiad arrived at the place where the passengers were to alight. She Went out upon the platform of the car and started down the steps. When' she reached the second step and was about to step down to the third one the train, started suddenly,' with a jerk, and threw her to the ground. She used care and caution in going down the steps, having hold of the rail with her hand. The place where she was thrown.off was in fact, about 150 feet from the station platform. She did not notice that, she was not opposite the platform when she attempted to alight. She supposed she-was, because of the call and throwing open of the door, and the moving of other passengers, and did not have that in mind, and did not look particularly to ascertain whether she was opposite the station platform or not. She was -seriously injured, and no claim is made that the verdict, $2,000, was excessive.
There was other evidence which, if believed, would have varied these facts somewhat, but the jury was not bound to believe the railroad employees, and disbelieve the plaintiff. Upon the facts referred to above, there can be no doubt that the question of defendant’s negligence and the absence of contributory negligence by the *555plaintiff were properly submitted to the jury. The conduct of the trainman, when he knew the train had not arrived at the station platform and it was not time for the passengers to alight, and that the train was liable at any moment to start suddenly, when passengers might be obeying the instructions he had given them, “ All change,” was negligent in the extreme, and was liable to cause injury to passengers not acquainted with the locality and unused to traveling. It might not deceive some passengers, but it was conduct almost certain to cause trouble to such a person as tlie plaintiff was.
And it cannot be said as matter of law that the plaintiff was guilty of contributory negligence. She had a right to travel alone, although inexperienced, and unused to traveling, and unacquainted with railroads and their habits when their trains were approaching Syracuse. Her care and prudence were to be measured, like that of a child, by her degree of intelligence and knowledge of the world and of the ways of railroads.
All concurred, except McLennan, P. J., who dissented on the ground that the evidence wholly failed to establish actionable negligence on the part of the defendant. .
Judgment and ordter affirmed, with costs.